Peb Cttbiam,
This was an action of assumpsit in which the plaintiff recovered a verdict of $2,094.40 against the defendant. The verdict was warranted by the testimony in the case and the charge of the court was plain and impartial. There does not appear to be any ground for a new trial or a reversal. The opinion refusing a rule for a new trial contains a citation of the cases applicable to the issue and they seem to support the judgment founded upon the verdict. We therefore dismiss the specifications of error and affirm the judgment on the clear and satisfactory opinion of the learned president judge of the common pleas.
Judgment affirmed.